Citation Nr: 0501449	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 and June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that increased the evaluation of 
his PTSD to 30 percent, effective March 15, 2000.  The 
veteran perfected a timely appeal of this determination to 
the Board.

When this matter was previously before the Board in November 
2003, it was remanded for further development, which has been 
accomplished.  Because the RO has confirmed and continued the 
30 percent evaluation for the veteran's PTSD, this case has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by near-continuous 
depression; chronic sleep impairment; frequent nightmares; 
suicidal ideation; anxiety attacks; a sense of hopelessness; 
an exaggerated startle response; and marked difficulty 
adapting to stressful situations.  

2.  The veteran is retired and the evidence shows that his 
PTSD is not productive of total occupational and social 
impairment; in addition, the evidence indicates that the 
condition is not productive of such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
that he is in persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living, 
including the maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for an 
increased rating for his PTSD, and that the requirements of 
the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs).  
These documents provided notice of the law and regulations, 
as well as the reasons and bases for the determinations made 
regarding his claims.  By way of these documents, the veteran 
was also informed of the cumulative evidence that had already 
been provided to VA, or obtained by VA on his behalf.

In addition, in the Board's November 2003 remand and in the 
RO's March 2004 letter, VA notified the veteran of the 
information and evidence not of record that was necessary to 
support his claim.  By way of these documents, the veteran 
was effectively furnished notice of the types of evidence 
that he needed to send to VA, as well as the types of 
evidence VA would assist him in obtaining.  In addition, the 
veteran was informed of his responsibility to identify, or to 
submit directly to VA, medical evidence showing treatment for 
his PTSD since January 2000.  Further, VA specifically 
requested that the veteran provide it with any additional 
sources of evidence and/or argument in support of his claim.  
For these reasons, the notices contained in these 
communications substantially comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notice, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that, 
during this appeal, the veteran was afforded formal VA 
psychiatric examinations in January 2001 and July 2004 to 
assess that nature, extent, severity and manifestations of 
his service-connected psychiatric disability; in addition, in 
November 2001, a VA social worker prepared an outpatient 
consultation report.  VA has also associated with the claims 
folder records of the veteran's VA treatment for his PTSD, 
dated from January 2000 to April 2004.  In light of the 
foregoing, there is no pertinent identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  Thus 
the Board will thus proceed with the consideration of this 
case.  

Under the circumstances, and particularly in light of the 
Board's favorable action below in agreeing with the veteran's 
representative and determining that his PTSD warrants a 70 
percent evaluation, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, supra.  In 
this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development, and that 
there is no reasonable possibility that additional assistance 
would aid him in substantiating his claims.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background and Analysis

In a December 1996 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent rating 
under Diagnostic Code 9411, effective August 16, 1996.  The 
veteran filed this claim for a higher rating in January 2001, 
and a May 2001 rating decision, the RO increased the 
veteran's PTSD to 30 percent, effective March 15, 2000.

In the veteran's statements and in written argument submitted 
by Disabled American Veterans, the veteran essentially argues 
that his PTSD is much more disabling than reflected by the 
current 30 percent evaluation.  In support, he and his 
representative highlight the Global Assessment of Functioning 
(GAF) scores offered by various VA examiners, which they 
point out range from 41 to 48.  Moreover, in October 2003 
written argument, his representative maintained that these 
GAF scores most closely approximate the criteria for a 70 
percent rating for this disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is evaluated as 30 percent under 
Diagnostic Code 9411.  Under that code, a 30 percent rating 
is warranted when it is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
warranted for chronic adjustment disorder when the disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

As noted above, during the course of this appeal, the veteran 
was afforded formal VA psychiatric examinations in January 
2001 and July 2004.  The record also contains a November 2001 
VA outpatient social worker's consultation and VA outpatient 
treatment records, dated from January 2000 to April 2004.

As a preliminary matter, the Board notes that the examiner 
who performed the November 2001 VA examination indicated that 
he did not have the opportunity to review the veteran's 
claims folder.  The Board notes, however, that such a review 
may not have been necessary because the information needed 
from the evaluation was evidence relating to the degree of 
psychiatric disability stemming from the veteran's PTSD, 
which does not require a review of the records.  See Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003); see also Snuffer 
v. Gober, 10 Vet. App. 400, 404 (1997).

The January 2001 VA psychiatric examination shows that the 
veteran complained of having nightmares between once a week 
and once to twice per month.  He also reported alienating 
many people in his life due to his temper, which he related 
to his PTSD.  The veteran reported being divorced twice, and 
stated that he spent most of his time around his house; 
however he indicated that he was active in a number of 
organizations and visited with neighbors and a girlfriend.

The mental status examination revealed that the veteran was 
cooperative and casually groomed.  His speech was within 
normal limits and his thought processes and associations were 
logical.  There was no gross impairment of memory and the 
veteran denied having delusions, hallucinations, or homicidal 
or suicidal ideation.  His insight was somewhat limited, 
though, and the examiner commented that the veteran tended to 
minimize the extent of his psychiatric impairment.  The sole 
diagnosis was PTSD, and the examiner estimated that the 
veteran's GAF score was 48.

A November 2001 VA outpatient social worker's consultation 
report shows that the veteran complained of suffering from 
anxiety and problems sleeping.  The examiner stated that the 
veteran left her with the impression that he suffered from 
hopelessness; the veteran stated that he was not afraid to 
die.

Pursuant to the Board's November 2003 remand instructions, in 
July 2004, the veteran was afforded another formal VA 
psychiatric examination.  At the outset of his report, the 
examiner noted that he had reviewed the veteran's claims 
folder.  The veteran reported having nightmares and problems 
sleeping, and stated that he was easily startled and 
uncomfortable in crowds.  The mental status examination 
revealed that he was well groomed and cooperative.  His mood 
was euthymic and his affect was appropriate.  The 
psychologist indicated that the veteran's thought processes 
and associations were logical, with no gross impairment in 
memory, hallucinations or delusions.  The veteran 
acknowledged, however, having some suicidal ideation, but 
denied having homicidal ideation.  The sole psychiatric 
diagnosis was PTSD, and the examiner estimated the veteran's 
GAF score to be 44.

In further compliance with the Board's remand instructions, 
the RO made sure that VA outpatient treatment records, dated 
from January 2000 to April 2004, were associated with the 
claims folder.  These records reflect that the veteran 
retired in 1983.  The also show that he reported having 
numerous psychiatric symptoms, including insomnia, depression 
and nightmares.  Significantly, various examiners estimated 
the veteran's GAF was between 41 and 48, with a GAF score of 
41 the one most frequently assigned; examiners assigned this 
score in April 2000, January 2001, May 2002, May 2003 and 
April 2004.

Following a careful review of the evidence, the Board agrees 
with the veteran's representative and finds that his PTSD 
most closely approximates the criteria for a 70 percent 
rating.  In reaching this determination, the Board notes that 
since 2000, numerous VA examiners, who have examined the 
veteran on an outpatient basis for treatment purposes or have 
evaluated him to assess the nature, extent and severity of 
his service-connected PTSD, have estimated that his GAF score 
was between 41 and 48.  In this regard, the Board observes 
that according to Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), scores between 41 and 48 are consistent 
with a person having serious impairment in social and 
occupational functioning, such as having few friends or 
demonstrating an inability to keep a job.  

The Board further finds, however, that the veteran's PTSD 
does not warrant an evaluation in excess of 70 percent 
because his symptoms have not caused total social and 
occupational impairment, and indeed, the veteran does not 
contend otherwise.  The evidence shows the veteran is retired 
and has some social relationships.  In addition, the evidence 
affirmatively indicates that the condition is not productive 
of such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; that he is in persistent 
danger of hurting self or others; an intermittent inability 
to perform activities of daily living, including the 
maintenance of minimal personal hygiene; disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  Accordingly, the preponderance 
of the evidence is against a finding that the condition 
warrants a total schedular evaluation.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent, or 
indeed, any periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


